Citation Nr: 0001497	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-45 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder, claimed as abnormal Papanicolaou (Pap) smears.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.

4.  Entitlement to a disability rating in excess of 
30 percent for asthma.

5.  Entitlement to a disability rating in excess of 
50 percent for migraine headaches.

6.  Entitlement to a disability rating in excess of 
10 percent for hallux valgus of the right foot, status post 
bunionectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1987 to October 1995.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
In that rating decision the RO denied entitlement to service 
connection for abnormal Pap smears, irritable bowel syndrome, 
left carpal tunnel syndrome, and chronic urinary tract 
infections.  The RO also granted entitlement to service 
connection for asthma, and assigned a 10 percent rating for 
the disorder; migraine headaches, rated as noncompensable; 
and hallux valgus of the right foot, status post 
bunionectomy, also rated as noncompensable.  The veteran 
perfected an appeal of the denials of service connection and 
the assigned ratings.

In a January 1997 rating decision the RO granted entitlement 
to service connection for chronic urinary tract infections, 
and the Board finds that that issue is no longer within its 
purview.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (a notice of disagreement ceases to be valid if the 
benefit sought on appeal is granted by the RO).

In the January 1997 rating decision the RO also increased the 
disability ratings for asthma from 10 to 30 percent; for 
migraine headaches from zero to 50 percent; and for the 
hallux valgus of the right foot from zero to 10 percent.  The 
veteran has not, however, withdrawn her appeal of the 
assigned ratings, and the Board finds that those issues 
remain in contention.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (in an appeal of an assigned rating, the veteran 
is presumed to be seeking the maximum benefit allowed by law, 
and an issue remains in controversy where less than the 
maximum available benefit is awarded by the RO).  The issue 
of entitlement to a disability rating in excess of 30 percent 
for asthma will be addressed in the remand portion of this 
decision.

The Board notes that in accordance with Diagnostic Code 8100, 
the 50 percent rating assigned for migraine headaches is the 
maximum schedular rating available for that disorder.  
38 C.F.R. § 4.124.  In addition, the 10 percent rating 
assigned for hallux valgus of the right foot, status post 
bunionectomy, is the maximum schedular rating available for 
the foot disorder.  38 C.F.R. § 4.71, Diagnostic Code 5280.  
The evidence indicates, however, that both disabilities 
significantly affect the veteran's ability to maintain 
employment.  The RO has not adjudicated the issue of the 
veteran's entitlement to an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) (1999).  In light of the veteran's 
pending claim for a total disability rating based on 
individual unemployability due to service-connected 
disability, as described below, the issue of entitlement to 
extra-schedular ratings for headaches and hallux valgus of 
the right foot are also being remanded to the RO for re-
adjudication.

Subsequent to the initiation of the veteran's appeal, her 
case file was transferred from the RO in San Diego, 
California, to the RO in Atlanta, Georgia, when she changed 
her residence to that state.  Her case file was in turn 
transferred to the RO in Houston, Texas, because she 
currently resides in that area.

The Board notes that in March 1997 the veteran's 
representative submitted a claim of entitlement to VA 
disability compensation pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for the residuals of anaphylactoid shock 
with resulting cardiac arrest that occurred during a VA 
diagnostic procedure in August 1996.  The medical evidence 
indicates that the residuals of the cardiac arrest and 
subsequent multiple cardioversions due to ventricular 
fibrillation include cardiac and psychiatric disorders, as 
well as cardioversion burn scars.  In a November 1997 rating 
decision the RO granted entitlement to disability 
compensation pursuant 38 U.S.C.A. § 1151 for the 
cardioversion burn scars, but has not yet adjudicated the 
issue of the veteran's entitlement to service connection for 
a cardiac disorder.  This issue is, therefore, being referred 
to the RO for appropriate action.  See Bruce v. West, 11 Vet. 
App. 405 (1998) (issues that are raised for the first time on 
appeal should be referred to the RO for appropriate action).

In conjunction with the veteran's 38 U.S.C.A. § 1151 claim, 
she was provided a VA psychiatric examination in July 1997 
for the purpose of determining whether she had post-traumatic 
stress disorder (PTSD) as a result of the August 1996 cardiac 
arrest.  The examiner found that although her symptoms did 
not meet the diagnostic criteria for PTSD, she did have major 
depression due to her multiple physical problems, including 
her service-connected disabilities and the residuals of the 
cardiac arrest.  The Board also notes that the veteran's 
service medical records document complaints of depression and 
adjustment difficulties during her active service.

In the November 1997 rating decision the RO also denied 
entitlement to service connection for PTSD.  In November 1997 
the veteran's representative claimed entitlement to service 
connection for major depression as secondary to the service-
connected disabilities, and in December 1997 the veteran 
requested that her claim of entitlement to service connection 
for PTSD be reopened.  She also provided private treatment 
records indicating that she has PTSD as a result of the 
August 1996 VA diagnostic procedure and resulting cardiac 
arrest, and medical records received from the Social Security 
Administration show that she has organic brain syndrome due 
to the cardiac arrest and multiple cardioversions.

In a May 1998 rating decision the RO again denied entitlement 
to compensation for PTSD pursuant to 38 U.S.C.A. § 1151, and 
included in the reasons and bases for the denial the evidence 
showing that the veteran had a major depressive disorder 
secondary to her service-connected disabilities.  The RO also 
denied entitlement to a total disability rating based on 
individual unemployability.

In a May 1998 statement the veteran's representative 
expressed disagreement with the May 1998 rating decision in 
terms of the denial of a total disability rating and the 
denial of service connection for a psychiatric disorder.  The 
Board finds that the representative's May 1998 statement 
constitutes a notice of disagreement with the RO's May 1998 
decision.  See Mason v. Brown, 8 Vet. App. 44 (1995) (the 
Board is required to determine whether a written 
communication constitutes a notice of disagreement); see also 
E.F. v. Derwinski, 1 Vet. App. 324 (1991) (the Board must 
liberally construe the veteran's pleadings, and consider all 
issues that are reasonably raised); 38 C.F.R. § 20.201 
(1999).  Because the RO considered the diagnosis of major 
depression in the rating decision, but did not specifically 
adjudicate that disability, the Board also finds that the 
notice of disagreement pertains to the denial of service 
connection for major depression as well as PTSD and the total 
disability rating.  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996) (the notice of disagreement can pertain to the RO's 
failure to adjudicate a claimed disability).  

Entitlement to disability compensation for a psychiatric 
disorder, including PTSD, could be based on direct service 
connection, as secondary to service-connected disabilities, 
or pursuant to 38 U.S.C.A. § 1151.  Those issues and the 
issue of a total disability rating based on individual 
unemployability are being remanded to the RO for the issuance 
of a statement of the case and to give the veteran the 
opportunity to submit a substantive appeal.

In a December 1998 rating decision the RO denied entitlement 
to a disability rating in excess of 10 percent for chronic 
urinary tract infections.  Although the veteran had not 
submitted a notice of disagreement with that determination, 
or the initial assignment of the 10 percent rating in January 
1997, the issue of entitlement to a disability rating in 
excess of 10 percent for chronic urinary tract infections was 
included as an issue on appeal in an August 1999 supplemental 
statement of the case.  Apparently in reference to the issues 
shown in that document, in his November 1999 Statement of 
Accredited Representation in Appealed Case the veteran's 
representative included the issue of entitlement to a 
disability rating in excess of 10 percent as an issue on 
appeal.  The representative's statement could be construed as 
a notice of disagreement with the 10 percent rating.  
38 C.F.R. § 20.201 (1999).  In light of the erroneous 
inclusion of the issue in the supplemental statement of the 
case, however, it is not clear whether it is the veteran's 
intent to appeal the assigned rating.  This issue is, 
therefore, also being remanded to the RO for clarification of 
the veteran's intent.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
gynecological disorder, claimed as abnormal Pap smears, is 
not supported by medical evidence of a nexus between the 
currently diagnosed endometriosis and the abnormal Pap smears 
documented during service.

2.  The claim of entitlement to service connection for 
irritable bowel syndrome is supported by evidence of a 
current medical diagnosis of disability, medical evidence of 
irritable bowel syndrome during service, and medical evidence 
of a nexus between the current diagnosis and the in-service 
disease.

3.  The currently diagnosed irritable bowel syndrome cannot 
be dissociated from the irritable bowel syndrome that 
occurred during service.

4.  The claim of entitlement to service connection for left 
carpal tunnel syndrome is supported by evidence of a current 
medical diagnosis of disability, medical evidence of 
treatment for left carpal tunnel syndrome during service, and 
medical evidence of a nexus between the current diagnosis and 
the in-service disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gynecological disorder, claimed as abnormal Pap smears, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claims of entitlement to service connection for 
irritable bowel syndrome and left carpal tunnel syndrome are 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Irritable bowel syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  Mattern v. West, 12 Vet. App. 222 (1999).

II.  Service Connection for a Gynecological Disorder

The veteran's service medical records show that she had 
abnormal Pap smears in February and June 1994.  In August 
1994 her treating physician performed a colposcopy and 
endocervical curettage.  The colposcopy revealed no evidence 
of dysplasia, but the pathology report of the curettage 
specimen indicates that the specimen contained fragments of 
dysplastic squamous epithelium.  A Pap smear in November 1994 
was again abnormal, but additional testing could not be 
performed because the veteran was pregnant.  An endocervical 
curettage and biopsy done in June 1995 resulted in the 
finding of Grade II-III cervical intraepithelial neoplasia, 
for which a loop electrosurgical excision procedure was 
performed in September 1995 in order to remove the dysplastic 
lesion.  

A colposcopy and Pap smear in December 1995 were both 
negative for any abnormalities, and an examination in April 
1996, following the veteran's separation from service, was 
also normal.  A gynecological examination in July 1996 
revealed no abnormalities, and the pathology report of a 
cervical specimen taken at that time was negative for 
malignant or dysplastic cells.

The veteran was provided a VA gynecological examination in 
February 1996, during which she reported having received 
treatment for cervical dysplasia, followed by normal Pap 
smears.  She was having Pap smears taken every three months 
due to the previous dysplasia.  Following a pelvic 
examination the examiner noted that the veteran had received 
treatment for cervical dysplasia, but did not provide any 
diagnosis of a gynecological disorder.

During a November 1996 hearing the veteran testified that she 
was no longer being seen in the Dysplasia Clinic at the 
service department medical facility because her Pap smears 
had been negative.  When asked whether she wanted to withdraw 
her appeal of that issue, she stated that she was concerned 
about the problem recurring, and wanted to document that she 
had had dysplasia during service.

March and July 1997 private medical reports indicate that she 
was being treated for endometriosis.  

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a 
gynecological disorder is not well grounded.  The medical 
evidence indicates that the veteran received treatment for 
endometriosis in 1997, and that she had cervical dysplasia in 
1995.  The Board finds, therefore, that the first and second 
Caluza elements have been satisfied (competent evidence of in 
service incurrence and current disability).  

The medical evidence indicates that the cervical dysplasia 
was an acute occurrence, with subsequent normal Pap smears 
and biopsies.  The Board finds, therefore, that a chronic 
gynecological disorder was not shown during service.  Savage, 
10 Vet. App. at 497.  

The medical evidence does not show, nor has the veteran 
claimed, that the endometriosis diagnosed in 1997 was related 
to the cervical dysplasia documented in 1995.  A claim for 
service connection is not well grounded in the absence of 
medical evidence of a nexus between the current disability 
and an in-service disease or injury.  Caluza, 7 Vet. App. 
at 506; see also Boyer v. West, 11 Vet. App. 477 (1998), 
aff'd on reh'g, 12 Vet. App. 142 (1999).  For these reasons 
the Board has determined that the claim of entitlement to 
service connection for a gynecological disorder, claimed as 
abnormal Pap smears, is not well grounded.

If the veteran fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify her of the evidence needed to support her claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make her claim well 
grounded.  VA has no further obligation, therefore, to notify 
her of the evidence needed to support her claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

III.  Service Connection for Irritable Bowel Syndrome

The service medical records also show that in May 1988 the 
veteran's complaints of lower abdominal pain were assessed as 
gastroenteritis.  In May 1991 her complaints of lower 
abdominal pain were attributed to constipation.  In October 
1993 she reported the onset of nausea, vomiting, and diarrhea 
that morning, which was again assessed as gastroenteritis.  
In August 1995 she reported having alternating constipation 
and diarrhea, blood in the stools, and abdominal cramps for 
the previous two weeks.  Following a physical examination, 
her symptoms were assessed as irritable bowel syndrome, to 
rule out colitis.  In September 1995 she again complained of 
alternating diarrhea and constipation, with bloody stools, of 
several months duration.  At that time her symptoms were 
assessed to rule out irritable bowel syndrome.  Following a 
physical examination and diagnostic testing, her symptoms 
were diagnosed as irritable bowel syndrome.

In conjunction with a February 1996 VA medical examination 
the veteran reported having alternating diarrhea and 
constipation, with rectal bleeding, for which she took 
Metamucil and Docusate.  The examiner noted that the veteran 
had refused a colonoscopy out of fear of the procedure.  
Examination revealed tenderness in the left lower abdomen, 
but the examiner provided no diagnosis of a gastrointestinal 
disorder.

Service department treatment records indicate that in June 
1996 the veteran reported a two year history of abdominal 
cramps, alternating diarrhea and constipation, bleeding from 
the rectum, and mucous in her stools.  Following a physical 
examination the treating physician stated that her symptoms 
were consistent with irritable bowel disease.  

In July 1996 she underwent a colonoscopy for the purpose of 
determining the cause of her gastrointestinal symptoms.  The 
examining physician determined that the entire colon and 
small intestine as visualized appeared to be normal, and 
found no evidence of irritable bowel or neoplastic disease.  
The recommendations following the colonoscopy were delayed 
pending the results of biopsies that were taken during the 
examination.

The July 1996 pathology report indicates that the biopsies 
from a portion of the small intestinal mucosa and a portion 
of the colonic mucosa showed no histologic changes of an 
active inflammatory bowel disease, granulomas, or parasites.  
A third specimen from a portion of the colonic mucosa, 
however, was found to include increased numbers of 
lymphocytes and rare eosinophils, which the pathologist 
interpreted as lymphocytic colitis.  The available treatment 
records do not indicate, however, whether the treating 
physician established a clinical diagnosis of a 
gastrointestinal disorder following the pathology study.

During a November 1996 hearing the veteran testified that 
although the biopsy had not revealed any evidence of 
irritable bowel syndrome, her physician had told her that he 
continued to assess her complaints as irritable bowel 
syndrome.  She stated that she continued to have abdominal 
cramping and alternating constipation and diarrhea, for which 
her physician prescribed medication.

A March 1997 private medical report indicates that she 
reported having irritable bowel syndrome, and examination 
revealed lower abdominal tenderness.  The physician provided 
a diagnosis of irritable bowel syndrome.

The veteran was provided an additional VA medical examination 
in July 1997.  The report of that examination indicates that 
the examiner reviewed the veteran's medical records during 
the examination, and he cited to numerous medical records in 
evaluating her disabilities.  Apparently based on that 
review, the examiner noted that the veteran had irritable 
bowel syndrome.

The Board finds that the claim of entitlement to service 
connection for irritable bowel syndrome is well grounded.  
The veteran has provided evidence of a current medical 
diagnosis, and the service medical records document that she 
had irritable bowel syndrome during service.  In addition, 
the evidence shows that she continued to experience 
gastrointestinal symptoms following her separation from 
service, and those symptoms were diagnosed as irritable bowel 
syndrome.  This evidence is sufficient to establish a nexus 
between the current diagnosis and the in-service symptoms.  
Savage, 10 Vet. App. at 497; see also Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The evidence indicates that the veteran had irritable bowel 
syndrome during service, that she continued to have irritable 
bowel syndrome following her separation from service, and 
that she currently has the disorder.  The Board finds this 
evidence to be persuasive, in that there is no evidence of 
record to the contrary.  Because the evidence clearly shows 
that the current disability is related to service, the Board 
has determined that service connection for irritable bowel 
syndrome is warranted.

IV.  Service Connection for Left Carpal Tunnel Syndrome

The service medical records further show that in April 1995 
the veteran complained of numbness in the both hands for the 
previous three weeks, which occurred in the morning and at 
night.  She also reported having a dull pain in her hands 
when working as a dental assistant.  Following a neurological 
evaluation the treating physician stated that although the 
veteran had presented subjective symptoms of bilateral carpal 
tunnel syndrome, the evaluation, including nerve conduction 
studies, revealed no objective evidence of pathology.  At 
that time she was provided wrist splints for both wrists.

The report of a February 1996 VA neurology examination 
indicates that the veteran reported a two-week history of 
increasing bilateral wrist pain, with intermittent numbness 
and tingling, primarily at night.  On examination the Tinel's 
sign was negative in both upper extremities, but the Phalen's 
sign was positive on the left.  There was also some give-away 
weakness in the intrinsic muscles, bilaterally.  The examiner 
provided a diagnosis of probable bilateral carpal tunnel 
syndrome, and requested nerve conduction studies to confirm 
the diagnosis.  The nerve conduction study revealed evidence 
of a neurological deficit only in the right upper extremity, 
with the left being normal, and the examiner provided a final 
diagnosis of carpal tunnel syndrome in the right upper 
extremity only.

In the May 1996 rating decision here on appeal, the RO 
granted entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

Service department treatment records show that in October 
1996 the treating physician noted marked carpal tunnel 
syndrome in the right upper extremity, for which surgery was 
recommended.  The treating physician also noted that the 
veteran had pain in the left elbow, but provided no diagnosis 
of a left upper extremity disorder.

The evidence indicates that the veteran underwent a 
neurological evaluation in October 1996 due to migraine 
headaches.  During the evaluation she reported having 
bilateral carpal tunnel syndrome.  The neurological 
examination revealed no relevant abnormalities, and the 
physician referenced the nerve conduction studies performed 
by VA in March 1996 that revealed mild to moderate right 
carpal tunnel syndrome, with a normal left median and ulnar 
nerve.  The physician did not provide any diagnosis of a left 
upper extremity disorder.

During the November 1996 hearing the veteran testified that 
she was unable to lift anything heavy with the left arm due 
to pain, and that she continued to have numbness and tingling 
in the left upper extremity.  She stated that her physician 
had told her that the left upper extremity problems were due 
to carpal tunnel syndrome, but that the neurosurgeon to whom 
she was referred relied on the diagnostic testing done by VA 
in March 1996 in determining that she did not have carpal 
tunnel syndrome in the left arm, and did not perform any 
additional testing.  She also stated that additional 
diagnostic testing could not be performed due to her cardiac 
condition following the August 1996 cardioversion.  She also 
testified that nerve conduction studies during service 
revealed that she had carpal tunnel syndrome in the left 
wrist, and she continued to wear a splint on the left wrist.

A January 1997 service department treatment record shows that 
the veteran had a history of carpal tunnel syndrome.  She 
continued to complain of pain in the carpal tunnel, and was 
provided bilateral wrist splints.

During the July 1997 VA medical examination the examiner 
noted that the veteran wore bilateral wrist splints, which 
she attributed to carpal tunnel syndrome.  On examination he 
found a scar on the left wrist, which he stated was due to a 
carpal tunnel release, and neurological disturbances in both 
upper extremities due to carpal tunnel syndrome.  It is not 
clear from the examination report, however, whether the 
neurological abnormalities were based on the veteran's 
subjective report of a sensation deficit, or objective 
findings.  The examination report does not indicate that 
nerve conduction studies were conducted as part of the 
examination.  The examiner provided a diagnosis of carpal 
tunnel syndrome, bilateral.

The veteran has presented medical evidence indicating that 
she currently has left carpal tunnel syndrome, and the 
service medical records indicate that she reported symptoms 
that were initially assessed as carpal tunnel syndrome during 
service.  She continued to receive treatment for left upper 
extremity symptoms following service, in that she was 
provided a wrist splint, and the examiner in July 1997 
indicated that those symptoms were indicative of carpal 
tunnel syndrome.  The Board finds, therefore, that the claim 
of entitlement to service connection for left carpal tunnel 
syndrome is well grounded.  Savage, 10 Vet. App. at 497; see 
also Falzone, 8 Vet. App. at 403.

In determining whether the claim is well grounded, the Board 
may consider only that evidence that is favorable to the 
veteran.  Hickson v. West, 11 Vet. App. 374 (1999).  In 
determining whether service connection is warranted, however, 
the Board must consider all of the evidence of record, 
analyze the credibility and probative value of the evidence, 
and account for the evidence which it finds to be persuasive 
or unpersuasive.  Baldwin v. West, 13 Vet. App. 1 (1999).  

The evidence in this case is not unequivocal.  There is 
evidence of record indicating that the veteran does not have 
left carpal tunnel syndrome.  Contrary to her assertions, the 
nerve conduction studies during service failed to reveal any 
evidence of a neurological disorder, and the examiner in 
February 1996, based on additional nerve conduction studies, 
failed to provide a diagnosis of any left upper extremity 
disorder.

The treatment for left upper extremity symptoms, was 
apparently based on the veteran's subjective complaints, with 
no objective evidence of a neurological disorder.  Although 
the Board has found that the claim is well grounded, the 
Board also finds that additional development is warranted 
prior to considering the substantive merits of the veteran's 
claim.  The issue of entitlement to service connection for 
left carpal tunnel syndrome is, therefore, being remanded to 
the RO.



ORDER

The claim of entitlement to service connection for a 
gynecological disorder, claimed as abnormal Pap smears, is 
denied.

Entitlement to service connection for irritable bowel 
syndrome is granted.

The claim of entitlement to service connection for left 
carpal tunnel syndrome is well grounded.



REMAND

The veteran was provided a VA examination in November 1998 in 
order to determine the current severity of her asthma.  
Although the examination report indicates that a chest X-ray 
and pulmonary function studies were pending, the results of 
that testing are not included in the claims file.  Because 
the evaluation of the asthma is dependent on the results of 
pulmonary function studies, that testing must be completed 
prior to consideration of the veteran's appeal of the 
assigned rating.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992) (if an examination is inadequate for rating purposes, 
another must be obtained).

The specific pulmonary function tests must include the 
percent of predicted values for Forced Expiratory Volume in 
one second (FEV-1) and Forced Vital Capacity (FVC), the ratio 
of FEV-1 to FVC, the percent of predicted value for Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)), and the veteran's maximum exercise 
capacity in terms of milligrams/kilograms/minute (ml/kg/min) 
of oxygen consumption.  38 C.F.R. § 4.97.

As previously stated, the veteran has been assigned the 
maximum schedular ratings available for migraine headaches 
and hallux valgus of the right foot, status post 
bunionectomy.  38 C.F.R. §§ 4.71a, 4.124, Diagnostic Codes 
5280 and 8100.  The evidence indicates, however, that the 
veteran's service-connected disabilities, including migraine 
headaches and the right foot disorder, significantly affect 
her ability to maintain employment.  Because the RO has not 
yet considered the applicability of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1), these issues are being 
remanded for re-adjudication.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any service-
connected disability since January 1997.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.

2.  The veteran should be provided a VA 
pulmonary examination in order to 
determine the severity of her bronchial 
asthma.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.  The examination 
must include pulmonary function tests.

The examiner should conduct a thorough 
pulmonary examination and describe all of 
the symptoms of asthma.  The examiner 
should also document the frequency of 
asthma attacks, and determine whether the 
veteran has any symptoms between attacks, 
such as dyspnea on exertion.  If the 
veteran suffers dyspnea on exertion, the 
examiner should provide an opinion on 
whether the dyspnea is marked and whether 
the veteran is precluded from more than 
light manual labor.  The examiner should 
also provide an opinion on whether the 
asthma has resulted in loss of weight, or 
other evidence of severe impairment of 
health.

Based on the results of the pulmonary 
function tests, the examiner should 
determine the percentage of FEV-1 and the 
percentage of FEV-1 to FVC.  The examiner 
should document how often the veteran 
must administer medication to treat the 
asthma, and the type of medication 
administered--bronchodilator or anti-
inflammatory drug.  The examiner should 
also document the frequency of visits to 
a physician for exacerbations, and the 
frequency, if any, of systemic 
corticosteroid therapy.

3.  The veteran should be provided a VA 
neurology examination for the purpose of 
determining whether she has carpal tunnel 
syndrome, or any other neurological 
disorder, in the left upper extremity.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests, 
including nerve conduction studies, that 
are required in order to provide a 
diagnosis.

The examiner should conduct a 
neurological examination of the left 
upper extremity and provide a diagnosis 
of any pathology found.  The examiner 
should also document the objective 
clinical findings on which the diagnosis 
is based.  In addition, the examiner 
should provide an opinion, based on the 
available evidence and sound medical 
principles, on whether any neurological 
disorder of the left upper extremity is 
related to the symptoms documented in the 
service medical records.  The examiner 
should provide the rationale for his/her 
opinion.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for 
left carpal tunnel syndrome and the 
disability rating assigned for asthma.  
The RO should also adjudicate the issue 
of entitlement to extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) for 
migraine and hallux valgus of the right 
foot, status post bunionectomy.  If any 
benefit requested on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

6.  The RO should contact the veteran and 
determine whether it is her intent to 
appeal the 10 percent rating assigned for 
chronic urinary tract infections in 
December 1998.  If that is her intent, 
she and her representative should be 
provided a statement of the case 
pertaining to that issue and be given the 
opportunity to submit a substantive 
appeal.

7.  After undertaking any development 
deemed appropriate on the issues of 
entitlement to disability compensation 
for a psychiatric disorder based on 
service connection or 38 U.S.C.A. § 1151, 
and entitlement to a total disability 
rating based on individual 
unemployability, the RO should re-
adjudicate those issues.  If entitlement 
remains denied, the veteran and her 
representative should be provided a 
statement of the case pertaining to those 
issues and be given the opportunity to 
submit a substantive appeal.

The case should be returned to the Board for consideration of 
any issues that remain in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
the examinations requested in this remand are necessary for 
the adjudication of her claims, and that her failure, without 
good cause, to appear for scheduled examinations could result 
in the denial of her claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



